                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   TAUN HALL, individually and as co-successor-in-interest to
                                       Decedent MILES HALL; SCOTT HALL, individually and as
                                  11   co-successor-in-interest to Decedent MILES HALL,
                                  12                 Plaintiffs,                                           No. C 19-05716 WHA
Northern District of California
 United States District Court




                                  13           v.

                                  14   CITY OF WALNUT CREEK, a municipal corporation; TOM
                                       CHAPLIN, individually and in his capacity as Chief of Police
                                  15   for the CITY OF WALNUT CREEK; HOLLY CONNERS,
                                       individually and in her capacity as a police officer for the        ORDER GRANTING
                                  16   CITY OF WALNUT CREEK; MATT SMITH, individually,                     IN PART AND
                                       and in his capacity as a police officer for the CITY OF             DENYING IN PART
                                  17   WALNUT CREEK; MELISSA MURPHY, individually and                      DEFENDANTS’
                                       in her capacity as a police officer for the CITY OF WALNUT          MOTION TO
                                  18   CREEK; KC HSIAO, individually and in his capacity as a              DISMISS
                                       police officer for the CITY OF WALNUT CREEK; TAMMY
                                  19   KEAGY, individually and in her capacity as a police officer
                                       for the CITY OF WALNUT CREEK; and, Walnut Creek
                                  20   police officers DOES 1–25, inclusive,
                                  21                 Defendants.

                                  22

                                  23                                          INTRODUCTION

                                  24        In this Section 1983 action, all defendants move to dismiss the complaint pursuant to

                                  25   Rule 12(b)(6). For the following reasons, the motion to dismiss is GRANTED IN PART AND

                                  26   DENIED IN PART.

                                  27

                                  28
                                   1                                                STATEMENT

                                   2        Taking the facts in the light most favorable to the plaintiffs, this action stems from a

                                   3   shooting on June 2, 2019, around 5:00 p.m. outside the home of Scott and Taun Hall in Walnut

                                   4   Creek. Walnut Creek Police Officers K.C. Hsiao and Melissa Murphy shot and killed their

                                   5   son, Miles Hall (Compl. ¶¶ 10, 15).

                                   6        In a prior incident, Miles had received a diagnosis of schizoaffective disorder.

                                   7   Officer Tammy Keagy then told the parents that if and when they called the police for help in

                                   8   the next incident, the police officers would respond in a manner that considered Miles’ mental

                                   9   illness (Compl. ¶ 11). The diagnosis occurred when Officer Keagy, in coordination with the

                                  10   parents, effectuated Section 5150 of California’s Welfare and Institutions Code hold on Miles

                                  11   for mental assessment, a Section 5150 hold on Miles during which Walnut Creek officers used

                                  12   a bean-bag shotgun to gain control of him.
Northern District of California
 United States District Court




                                  13        During the fatal encounter on June 2, 2019, Miles held a gardening rod he called his

                                  14   “staff from god.” He told his parents their home had become his and that they needed to leave.

                                  15   So, they left and called 911. Officer Keagy returned their call, confirming their purpose to

                                  16   effectuate another Section 5150 hold. They felt threatened, they said, and said Miles could be

                                  17   a danger to others. Officer Keagy stated she was on her way. A neighbor called the parents

                                  18   and reported that Miles banged on the neighbor’s door, then went to the middle of the street,

                                  19   with a red bandana on his face. Miles showed another neighbor the gardening rod and again

                                  20   called it his staff from god (Compl. ¶¶ 11-12).

                                  21        At this point, Sergeant Holly Conners and Officers Matt Smith, Hsiao, and Murphy

                                  22   arrived. All served as Walnut Creek Police Officers under the supervision of Tom Chaplin,

                                  23   Chief of Police. After their arrival, Miles began jogging. When one of his shoes came off, he

                                  24   took off the other shoe and threw it into some rocks. Around this time, Officer Keagy arrived

                                  25   and approached on foot with a taser in hand. Unspecified officers commanded Miles to “stop”

                                  26   and “drop it.” He ran in the officers’ direction, prompting one of the officers to shoot Miles

                                  27   with a bean bag shotgun. This did not disable Miles, and he continued to run past the officers.

                                  28
                                                                                         2
                                   1   As Miles passed the officers, Officers Hsiao and Murphy then began shooting Miles with their

                                   2   handguns. They fired six shots. Miles fell and died shortly thereafter (Compl. ¶¶ 12-15, 19).

                                   3         Although all the officers had tasers, only Officer Keagy had one in hand, but she did not

                                   4   deploy it. Following the shooting, the parents filed this action alleging eight claims for relief.

                                   5   All defendants now move to dismiss.

                                   6                                                  ANALYSIS

                                   7         To survive a motion to dismiss, a complaint must plead “enough facts to state a claim to

                                   8   relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 554, 570 (2007).

                                   9   A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

                                  10   draw the reasonable inference that the defendant is liable for the misconduct alleged.

                                  11   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The district court accepts as true well-pled factual

                                  12   allegations in the complaint and construes the pleadings in the light most favorable to the
Northern District of California
 United States District Court




                                  13   nonmoving party. Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1030-31

                                  14   (9th Cir. 2008).

                                  15        1.      SECTION 1983 CLAIMS AGAINST SERGEANT CONNERS AND OFFICER KEAGY.

                                  16                A.      Integral Participation.

                                  17         A police officer need not be the sole party responsible for a constitutional violation

                                  18   before liability may attach. Nicholson v. City of Los Angeles, 935 F.3d 685, 691 (9th Cir.

                                  19   2019). An officer’s liability under Section 1983 can be predicated on his or her integral

                                  20   participation in the alleged violation. Blankenhorn v. City of Orange, 485 F.3d 463, 481 n.12

                                  21   (9th Cir. 2007) (internal citations omitted). Integral participation does not require that each

                                  22   officer’s individual actions rise to the level of a constitutional violation but requires

                                  23   “participation in some meaningful way” in the conduct that allegedly caused the violation.

                                  24   Boyd v. Benton County, 374 F.3d 773, 780 (9th Cir. 2004). A theory of integral participation

                                  25   thus, comports with general tort principles of causation applicable to a Section 1983 action.

                                  26   Government officials, like other defendants, are generally responsible for the “natural” or

                                  27   “reasonably foreseeable” consequences of their actions. An officer can be held liable where he

                                  28
                                                                                        3
                                   1   or she is just one participant in a sequence of events that gives rise to a constitutional violation.

                                   2   Nicholson, 935 F.3d at 691-92 (internal quotations and citations omitted).

                                   3         Thus, our complaint must plead facts making it plausible that Sergeant Conners and

                                   4   Officer Keagy had some fundamental involvement in the use of force against Miles. It alleges

                                   5   Officer Keagy responded to the 911 call, arrived at the scene, and approached on foot with her

                                   6   taser in hand (Compl. ¶ 13). The complaint further alleges that Sergeant Conners responded to

                                   7   the 911 call, arrived on the scene, and exited her patrol car to line up across the street with

                                   8   Officers Hsiao, Murphy, and Smith (Compl. ¶ 13). From the face of the complaint, both

                                   9   officers arrived at the scene and engaged in the incident leading up to the shooting. Only

                                  10   Sergeant Conners, however, had some meaningful participation in the use of force against

                                  11   Miles because Sergeant Conners supervised the officers conduct during the incident in addition

                                  12   to her physical presence at the scene. Officer Keagy calling the parents confirming the purpose
Northern District of California
 United States District Court




                                  13   to effectuate a Section 5150 hold and having her taser drawn remains insufficient participation

                                  14   in the use of force against Miles. Thus, the motion to dismiss the integral participation claim

                                  15   against Officer Keagy is GRANTED. The motion to dismiss the integral participation claim

                                  16   against Sergeant Conners is DENIED.

                                  17                B.       Failure to Intervene.

                                  18         Our court of appeals imposes a duty on police officers to intercede when their fellow

                                  19   officers violate the constitutional rights of a suspect or other citizen. Officers, however, are

                                  20   liable only if they had an opportunity to intercede. If a violation happens so quickly that an

                                  21   officer had no “realistic opportunity” to intercede, then the officer is not liable for failing to

                                  22   intercede. Cunningham v. Gates, 229 F.3d 1271, 1289-90 (9th Cir. 2000) (internal citations

                                  23   omitted).

                                  24         Thus, our complaint must plead facts that Sergeant Conners and Officer Keagy plausibly

                                  25   had a realistic opportunity to intercede. It alleges Officer Keagy responded to the 911 call,

                                  26   arrived at the scene, and approached on foot with her taser in hand (Compl. ¶ 13). The

                                  27   complaint also alleges Sergeant Conners responded to the 911 call, arrived on the scene, and

                                  28   exited her patrol car to line up across the street with Officers Hsiao, Murphy, and Smith
                                                                                         4
                                   1   (Compl. ¶ 13). It further alleges unspecified officers commanded Miles to “stop,” and “drop

                                   2   it” (Compl. ¶ 13). Lastly, the complaint alleges the officers used a bean bag shotgun prior to

                                   3   the use of firearms (Compl. ¶ 14). The use of bean bags appears to have been good police

                                   4   practice. So, the issue is whether our complaint pleads facts making it plausible that Sergeant

                                   5   Conners and Officer Keagy had a realistic opportunity to prevent Officers Hsaio and Murphy

                                   6   from shooting Miles. While these facts from the face of the complaint make it possible or

                                   7   conceivable that Sergeant Conners and Officer Keagy had a realistic opportunity to intervene

                                   8   before the fatal shooting and failed to do so, the complaint fails to make it plausible. Here, our

                                   9   complaint pleads facts merely consistent with defendants’ liability and stopped “short of the

                                  10   line between possibility and plausibility of ‘entitlement to relief.’” Ashcroft, 556 U.S. at 678.

                                  11   Thus, defendants’ motion to dismiss the failure to intervene claims against Sergeant Conners

                                  12   and Officer Keagy is GRANTED.
Northern District of California
 United States District Court




                                  13         2.     MONELL CLAIM AGAINST CITY OF WALNUT CREEK.

                                  14         Section 1983 provides a “mechanism for vindicating federal statutory or constitutional

                                  15   rights.” Stillwell v. City of Williams, 831 F.3d 1234, 1240 (9th Cir. 2016). Municipalities are

                                  16   only held liable for Section 1983 violations in narrow circumstances. A local government may

                                  17   not be sued under Section 1983 for an injury inflicted solely by its employees or agents.

                                  18   Monell v. Dep’t of Soc. Serv. of City of New York, 436 U.S. 658, 694 (1978). Instead, it is

                                  19   when execution of a government's policy or custom, whether made by its lawmakers or by

                                  20   those whose edicts or acts may fairly be said to represent official policy, inflicts the injury that

                                  21   the government as an entity is responsible under Section 1983. Ibid. Our court of appeals has

                                  22   identified three viable theories for municipal liability under Section 1983:

                                  23                First, a local government may be held liable when implementation
                                                    of its official policies or established customs inflicts the
                                  24                constitutional injury. . . Second, under certain circumstances, a
                                                    local government may be held liable under Section 1983 for acts of
                                  25                “omission,” when such omissions amount to the local
                                                    government’s own official policy. . . Third, a local government
                                  26                may be held liable under Section 1983 when the individual who
                                                    committed the constitutional tort was an official with final
                                  27                policymaking authority or such an official ratified a subordinate’s
                                                    unconstitutional decision or action and the basis for it.
                                  28
                                                                                        5
                                   1        Clouthier v. County of Contra Costa, 591 F.3d 1232, 1249-50 (9th Cir. 2010).

                                   2        Under the first theory, Walnut Creek could be found liable if there was an official policy

                                   3   or custom behind the violation. The complaint must specify what the official policy is.

                                   4   If there is a custom, then the complaint must refer to a custom that is “so persistent and

                                   5   widespread that it constitutes a permanent and well settled . . . policy.” Trevino v. Gates,

                                   6   99 F.3d 911, 918 (9th Cir. 1996) (internal quotations and citations omitted). The complaint

                                   7   must also “demonstrate that the custom or policy was adhered with ‘deliberate indifference’ to

                                   8   [their] constitutional rights.” Castro v. County of Los Angeles, 833 F.3d 1060, 1076 (9th Cir.

                                   9   2016).

                                  10        Our complaint fails to reach the heightened deliberate indifference standard because it

                                  11   fails to reference any official policies or specify a widespread custom. It merely alleges that

                                  12   Police Chief Chaplin “knew and/or reasonably should have known about the repeated acts of
Northern District of California
 United States District Court




                                  13   misconduct” by Sergeant Conners, Officers Hsiao, Murphy, Keagy, Smith, and Does 1–10

                                  14   without stating the policy or widespread custom (Compl. ¶ 29). The complaint alleges that

                                  15   Walnut Creek, Chaplin, and Does 11–25 “tacitly authorized the continuing pattern and practice

                                  16   of misconduct and/or civil rights violations by Walnut Creek Police Department [O]fficers;”

                                  17   however, the complaint fails to state the continuing pattern and practice of misconduct (Compl.

                                  18   ¶ 32).

                                  19        Under the second theory, Walnut Creek could be found liable if its omission, a failure to

                                  20   adequately train its deputies, amounts to “deliberate indifference to a constitutional right.”

                                  21   Clouthier, 591 F.3d at 1249. To satisfy the deliberate indifference standard, the need for

                                  22   training must be “so obvious, and the inadequacy so likely to result in the violation of

                                  23   constitutional rights, that the policymakers of the city can reasonably be said to have been

                                  24   deliberately indifferent to the need.” City of Canton, Ohio v. Harris, 489 U.S. 378, 390 (1989).

                                  25        Our complaint fails to satisfy the heightened deliberate indifference standard when

                                  26   pleading under the second theory for lack of training. The complaint alleges that Sergeant

                                  27   Conners, and Officers Hsiao, Keagy, and Smith were untrained or improperly trained in the use

                                  28   of less than lethal force and de-escalation tactics (Compl. ¶ 30a-30b). It, however, fails to
                                                                                       6
                                   1   allege any facts establishing that the lack of training was so obvious that the policymaker could

                                   2   be reasonably said to have been deliberately indifferent.

                                   3        Under the third theory, Walnut Creek could be found liable if an official with final

                                   4   policymaking authority made the violation or ratified it. City of St. Louis v. Praprotnik,

                                   5   485 U.S. 112, 123 (1988). Identification of those officials whose decisions represent the local

                                   6   government’s official policy is a legal question to be resolved by the trial judge before the case

                                   7   is submitted to the jury. Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 737 (1989) (emphasis in

                                   8   original) (internal citations and quotations omitted). “Authority to make municipal policy may

                                   9   be . . . delegated by an official who possesses such authority” Praprotnik, 485 U.S. at 124

                                  10   (internal citations and quotations omitted). Our court of appeals refused to hold that the Los

                                  11   Angeles chief of police delegated final policymaking authority to rank-and-file police officers.

                                  12   Trevino, 99 F.3d at 920.
Northern District of California
 United States District Court




                                  13        Trevino found the city was not liable where police officers who shot the decedent were

                                  14   not “officials with final policymaking authority” and were not ordered to shoot by the police

                                  15   chief, the City Council, or anyone else possessing final policymaking authority. Ibid.

                                  16   Our complaint fails to allege Chief Chaplin, the City Council, or anyone else possessing final

                                  17   policymaking authority delegated that authority to any of the officers present during the

                                  18   shooting. Thus, Walnut Creek cannot be liable because a final policymaking official delegated

                                  19   authority.

                                  20        Walnut Creek could still be liable under the third theory, however, by ratification.

                                  21   To show ratification, a plaintiff must establish that the “authorized policymakers approve[d] a

                                  22   subordinate’s decision and the basis for it.” Christie v. Iopa, 176 F.3d 1231, 1239 (9th Cir.

                                  23   1999). “[I]t is well settled that a policymaker’s mere refusal to overrule a subordinate’s

                                  24   completed act does not constitute approval.” Id. at 1239. To hold cities liable under

                                  25   Section 1983 whenever policymakers fail to overrule the unconstitutional discretionary acts

                                  26   of subordinates would simply smuggle respondeat superior liability into Section 1983.

                                  27   Weisbuch v. County of Los Angeles, 119 F.3d 778, 781 (9th Cir. 1997).

                                  28
                                                                                       7
                                   1         Our complaint fails to allege ratification of the shooting because it (1) does not allege any

                                   2   prior notice to an official policymaker of a risk of harm to Miles, (2) does not allege anyone of

                                   3   policymaking authority was present during the shooting, and (3) does not allege that Chief

                                   4   Chaplin knew the officers unconstitutional use of force before it occurred and approved it.

                                   5   The complaint alleges, rather, that Chief Chaplin knew or should have known about the

                                   6   repeated acts of misconduct (Compl. ¶ 29).

                                   7         Thus, the motion to dismiss the Section 1983 claim against Walnut Creek is GRANTED.

                                   8                A.      Injunctive Relief Against Walnut Creek.

                                   9         Walnut Creek argues that the complaint insufficiently pleads injunctive relief. To seek

                                  10   injunctive relief in federal court, a plaintiff must satisfy the case or controversy requirement of

                                  11   Article III by showing he or she “has sustained or is immediately in danger of sustaining some

                                  12   direct injury as the result of the challenged official conduct and the injury or threat of injury
Northern District of California
 United States District Court




                                  13   must be real and immediate, not conjectural or hypothetical.” City of Los Angeles v. Lyons,

                                  14   461 U.S. 95, 101-02 (1983) (internal citations omitted). “The equitable remedy is unavailable

                                  15   absent a show of irreparable injury, a requirement that cannot be met where there is no

                                  16   showing of any real or immediate threat that the plaintiff will be wronged again” Id. at 111

                                  17   (emphasis added) (internal citations omitted).

                                  18         Our complaint states “injunctive relief enjoining Defendant CITY OF WALNUT

                                  19   CREEK” (Dkt. No. at 19). It does not plead sufficient facts to make irreparable injury

                                  20   plausible. Thus, the motion to dismiss the equitable remedy of injunctive relief is GRANTED.

                                  21         3.     ADA CLAIM AGAINST WALNUT CREEK.

                                  22         The complaint alleges Walnut Creek violated Miles’ rights under the Americans with

                                  23   Disabilities Act by failing to train the officers in recognizing symptoms of disability under

                                  24   Title II of the ADA, failing to employ de-escalation tactics, and failing to use tasers.

                                  25   Defendants move to dismiss this claim.

                                  26         Title II of the ADA provides that “no qualified individual with a disability shall, by

                                  27   reason of such disability, be excluded from participation in or be denied the benefits of the

                                  28   services, programs, or activities of a public entity, or be subjected to discrimination by any
                                                                                        8
                                   1   such entity.” 42 U.S.C. § 12132. To state a claim of disability discrimination under Title II,

                                   2   “the plaintiff must allege four elements: (1) the plaintiff is an individual with a disability;

                                   3   (2) the plaintiff is otherwise qualified to participate in or receive the benefit of some public

                                   4   entity’s services, programs, or activities; (3) the plaintiff was either excluded from

                                   5   participation in or denied the benefits of the public entity’s services, programs, or activities, or

                                   6   was otherwise discriminated against by the public entity; and (4) such exclusion, denial of

                                   7   benefits, or discrimination was by reason of the plaintiff’s disability.” Sheehan v. City and

                                   8   County of San Francisco, 743 F.3d 1211, 1232 (2014), rev’d in part on other grounds, City

                                   9   and County of San Francisco v. Sheehan, 575 U.S. 600 (2015). “Discrimination includes a

                                  10   failure to reasonably accommodate a person’s disability.” Id. at 1231.

                                  11         Our complaint alleges de-escalation training for persons with disabilities dictates that

                                  12   “escalation tactics are counter-productive and should be expected to escalate the situation, and
Northern District of California
 United States District Court




                                  13   cause the person with the mental disability to misperceive the situation as a threat, and cause

                                  14   the person to run or even potentially attack officers” (Compl. ¶ 57). The complaint also alleges

                                  15   Walnut Creek did not provide any reasonable accommodations such as de-escalation (Ibid.).

                                  16   The complaint alleges under its Monell claim that de-escalation includes re-deployment or re-

                                  17   location of police officers, nonconfrontational, non-escalating, and non-demanding

                                  18   communication, and the use of less-lethal weapons (Compl. ¶ 30b). It fails, however, to allege

                                  19   that Miles’ disability caused the exclusion, denial of benefits, or discrimination.

                                  20         Moreover, the complaint must plead additional facts to support its claim for monetary

                                  21   relief under the ADA. “To recover monetary damages under Title II of the ADA, a plaintiff

                                  22   must prove intentional discrimination on part of the defendant.” Duvall v. County of Kitsap,

                                  23   260 F.3d 1124, 1138 (9th Cir. 2001). Intentional discrimination can be met by showing

                                  24   “deliberate indifference,” which requires “both knowledge that a harm to a federally protected

                                  25   right is substantially likely, and a failure to act upon that . . . likelihood.” Id. at 1138-39.

                                  26   “When the plaintiff has alerted the public entity to his need for accommodation (or where the

                                  27   need for accommodation is obvious, or required by statute or regulation), the public entity is on

                                  28   notice that an accommodation is required, and the plaintiff has satisfied the first element of the
                                                                                         9
                                   1   deliberate indifference test.” Id. at 1139. “To meet the second element of the deliberate

                                   2   indifference test, a failure to act must be a result of conduct that is more than negligent[ ] and

                                   3   involves an element of deliberateness.” Ibid.

                                   4        Our complaint alleges that after Miles’ schizoaffective disorder diagnosis plaintiffs

                                   5   alerted Walnut Creek police of his diagnosis through conversations with Officer Keagy and on

                                   6   the date of the incident through dispatch. Thus, the complaint pleads sufficient facts to make

                                   7   notice plausible. The complaint, however, fails to allege facts making deliberate indifference

                                   8   more than merely possible. It alleges Walnut Creek failed to train, supervise, or discipline

                                   9   officers in de-escalation tactics and that defendant officers failed to follow proper de-escalation

                                  10   tactics against a person suffering from schizoaffective disorder (Compl. ¶ 57). The Duvall

                                  11   court explicitly requires conduct that is “more than negligent,” involving an “element of

                                  12   deliberateness.” 260 F.3d at 1139. The complaint fails to do so here. Given the factual
Northern District of California
 United States District Court




                                  13   allegations in plaintiffs’ opposition, however, leave to amend would not be futile. Moving

                                  14   forward, plaintiffs must plead their best case. Thus, the motion to dismiss the ADA claim

                                  15   against Walnut Creek is GRANTED.

                                  16        4.      ASSAULT AND BATTERY CLAIMS AGAINST ALL OFFICERS BUT KEAGY.

                                  17        The complaint alleges liability for Sergeant Conners, Officers Hsiao, Murphy, Smith, and

                                  18   Does 1-10 for assaulting and battering Miles. Defendants move to dismiss the assault and

                                  19   battery claims against Sergeant Conners and Officer Keagy, even though the complaint does

                                  20   not allege these claims against Officer Keagy. Since plaintiffs do not oppose dismissal of these

                                  21   claims against Sergeant Conners, the motion to dismiss the claims of assault and battery

                                  22   against Sergeant Conners is GRANTED.

                                  23        5.      DUPLICATIVE NEGLIGENCE ISSUE.

                                  24        The complaint alleges claims for wrongful death against all defendants based on

                                  25   negligence and battery. The complaint sues defendants directly and Walnut Creek under

                                  26   Government Code Section 815.2(a). Defendants move to dismiss either the wrongful death

                                  27   claim based on negligence or the separate negligence claim as duplicative of one another

                                  28   (Dkt. No. 18 at 17).
                                                                                       10
                                   1        Our complaint alleges both negligence and wrongful death based on negligence.

                                   2   This order agrees with the defendants that it is enough to allege wrongful death based on

                                   3   negligence and that the separate negligence claim is merely duplicative. See Estate of Hatfield

                                   4   v. County of Lake, 2012 WL 1949327 (N.D. Cal. May 29, 2012) (Judge Phyllis Hamilton)

                                   5   (medical negligence duplicative of wrongful death based on medical negligence); Zion v.

                                   6   County of Orange, 2014 WL 12798107 (C.D. Cal. Nov. 17, 2014) (Judge James Selna)

                                   7   (negligence duplicative of wrongful death based on negligence); Herrera v. Los Angeles

                                   8   Unified School District, 2019 WL 1581413 (C.D. Cal. Feb. 13, 2019) (Judge James Selna)

                                   9   (negligent supervision duplicative of wrongful death) A.C. v. Griego, 2016 WL 5930592 (E.D.

                                  10   Cal. Oct. 12, 2016) (Judge John Mendez) (plaintiffs withdrew negligence as duplicative of

                                  11   wrongful death). Thus, the motion to dismiss the negligence claim is Granted.

                                  12        6.      OFFICERS’ IMMUNITY ISSUE.
Northern District of California
 United States District Court




                                  13        The complaint alleges claims against Chief Chaplin, Sergeant Conners, and Officers

                                  14   Keagy, Smith, Hsiao, and Murphy in their official capacity as police officers for Walnut Creek.

                                  15   Defendants assert immunity for each officer from Section 1983 allegations in their official

                                  16   capacity.

                                  17        Immunity from Section 1983 claims only extends to state officials. Will v. Michigan

                                  18   Dep’t of State Police, 491 U.S. 58, 70 (1989). In Monell, the United States Supreme Court

                                  19   held that a municipality is a person under Section 1983 and, therefore, can be held liable.

                                  20   436 U.S. at 2035. Monell liability is limited to “local government units which are not

                                  21   considered part of the State for Eleventh Amendment purposes.” Will, 491 U.S. at 70.

                                  22        Defendants’ assertion that all the Walnut Creek officers receive immunity is misguided.

                                  23   The officers are not state officers, rather officers of the local municipality, Walnut Creek.

                                  24   Thus, the motion to dismiss Section 1983 claims against all the officers in their official

                                  25   capacity is DENIED.

                                  26                                     *                  *               *

                                  27        Defendants also argue plaintiffs lack standing. Where there is no personal representative

                                  28   for the estate, the decedent’s “successor in interest” may prosecute the survival action if the
                                                                                       11
                                   1   successor in interest satisfies the requirements of Section 377.32 of the California Code of

                                   2   Civil Procedure. Tatum v. City and County of San Francisco, 441 F.3d 1090, 1093 n.2

                                   3   (9th Cir. 2006). Plaintiffs have shown they can meet this procedural requirement in their

                                   4   opposition. Plaintiffs shall fix this in their amended complaint.

                                   5                                              CONCLUSION

                                   6        The integral participation claim against Officer Keagy is DISMISSED. The claims for

                                   7   failure to intervene against Sergeant Conners and Officer Keagy are DISMISSED. The claims

                                   8   for assault, and battery against Sergeant Conners are DISMISSED. The Monell and ADA claims

                                   9   against Walnut Creek are DISMISSED. The equitable remedy of injunctive relief against

                                  10   Walnut Creek is DISMISSED. The negligence claims against Sergeant Conners, and Officers

                                  11   Hsiao, Murphy, Keagy, and Smith are DISMISSED.

                                  12        This motion is based on the operative complaint. By FEBRUARY 24, 2019, AT NOON,
Northern District of California
 United States District Court




                                  13   plaintiff may seek leave to amend dismissed claims by a motion noticed on the normal 35-day

                                  14   calendar. Plaintiffs must plead their best case. Their motion should affirmatively demonstrate

                                  15   how the proposed amended complaint corrects the deficiencies identified in this order, as well

                                  16   as any other deficiencies raised in the defendants’ motion but not addressed herein. The

                                  17   motion should be accompanied by a redlined copy of the amended complaint.

                                  18
                                  19        IT IS SO ORDERED.

                                  20

                                  21   Dated: January 24, 2020.

                                  22
                                                                                              WILLIAM ALSUP
                                  23                                                          UNITED STATES DISTRICT JUDGE
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      12
